DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2021 has been entered.

Response to Amendment
The amendment filed on 13 June 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 13 June 2021, with respect to claims 1-3, 6-10 have been fully considered and are persuasive.  The rejection of 30 March 2021 has been withdrawn. 
Specifically, the prior art of record does not teach a back light module, comprising an optical modulating device having a light transmissive region and a light 
Applicant's arguments filed 13 June 2021 with respect to claims 11-13, 15-19, 20 have been fully considered but they are not persuasive. 
Applicant argues that in rejecting the original claim 12, some of whose limitations were brought into claim 11, the Office acknowledges You fails to disclose forming a plurality of insulating blocks.  The examiner disagrees.  You forms a plurality of insulating blocks 539.  In the previous office action, the examiner did not write that You fails to disclose forming a plurality of insulating blocks, the examiner wrote that You did not disclose “wherein prior to forming the reflective layer, further comprising forming an insulating layer having a plurality of insulating blocks, each of which on a side of one of the plurality of protrusions distal to the base substrate (emphasis added)”.  You teaches a plurality of insulating blocks, but merely forms the insulating blocks and reflective layer in a different order (You paragraph 87) compared to the previous claim 12.  However, 
Applicant argues that You does not teach “a respective one of the plurality of insulating blocks formed in direct contact with a top portion of the respective one of the plurality of protrusions”.  The examiner disagrees.  Insulating blocks 539 are formed in direct contact with the tops of protrusions 534 (see Fig. 7).
Applicant argues that You the reflective material layer is formed to be a unitary laver at least partially covering lateral surfaces of the plurality of protrusions and covering a surface of a portion of the light transmission layer between adjacent protrusions of the plurality of protrusions, the reflective material layer is at least partially absent on surfaces of top portions of the plurality of protrusions.  The examiner disagrees.  You’s reflective material layer at least partially covers lateral surfaces of the plurality of protrusions and covers a surface of the portion of the light transmission layer between adjacent protrusions, as shown in Fig. 7.  The argument seems to be that You’s reflective material layer is not unitary, having a stripe pattern similar to Sejkora Fig. 4.  However, the reflective layer 20 from Sejkora Fig. 4 is stated to be filled into the interspaces between the projections (paragraph 35) and applicable to the Fig. 2 embodiment (paragraph 36), in which the interspaces between the projections are all connected to each other and so the reflective layer would be unitary in this embodiment.  Furthermore the Fig. 2 embodiment of Sejkora is shown to have the advantage of suppressing dazzlement in both direction which would motivate one of ordinary skill to adopt it (Sejkora paragraph 30).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2016/0363708 A1) in view of Sejkora (US 2001/0040742 A1).
With respect to claim 11:	You teaches “a method of fabricating a back light module (method of making 500) comprising an optical modulating device (540) having a light transmissive region (area of 534/539) and a light blocking region (area of 533/538), comprising: forming a light transmission layer (534+530) comprising a plurality of protrusions (534) on a base substrate (530) in the light transmissive region and configured to allow light, emitted from one or more light sources and transmitted through the base substrate, emitting out of a protruding side of the plurality of protrusions (see Fig. 3a), wherein a respective one of the plurality of protrusions is formed to protrude away from the base substrate toward the protruding side (see Fig. 7); forming an insulating layer having a plurality of insulating blocks (539), a respective one of the plurality of insulating blocks formed in direct contact with a top portion of the respective one of the plurality of protrusions (see Fig. 7); forming a reflective layer (533) on the base substrate in the light blocking region and configured to block light, emitted from the one or more light sources and transmitted through the base substrate, from emitting out of the light transmission layer (see Fig. 3a); and providing one or more light sources on a side of the optical modulating device other than the protruding side (100); wherein 
You does not specifically state that the reflective layer is unitary.
However, the reflective layer 20 from Sejkora Fig. 4 is stated to be filled into the interspaces between the projections (paragraph 35) and applicable to the Fig. 2 embodiment (paragraph 36), in which the interspaces between the projections are all connected to each other and so the reflective layer would be unitary in this embodiment.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the backlight method of You with the Fig. 2 pattern of protrusions of Sejkora, which would make the reflective layer unitary because the reflective layer is filled into the interspaces between the projections and those interspaces are all connected to each other (Sejkora Fig. 2), in order to suppress dazzlement in both directions (Sejkora paragraph 30).

s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sejkora as applied to claim 11 above, and further in view of Lynam et al. (US 2002/0159270 A1).
With respect to claim 12:	You in view of Sejkora teaches “the method of claim 11 (see above)”.
You further teaches “forming the reflective material layer comprises depositing a reflective material at least partially covering the lateral surfaces of the plurality of protrusions and covering the surface of the portion of the light transmission layer between adjacent protrusions of the plurality of protrusions (see Fig. 7), the reflective material being deposited in a region outside the plurality of insulating blocks (see Fig. 7)”.
You does not specifically state that the method for depositing the reflective material layer is electrodeposition.
However, Lynam teaches a method for deposing a silver or aluminum reflective material by electrodeposition (paragraph 160).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the backlight method of You with the reflector deposition method taught by Lynam due to the art-recognized suitability of such methods for depositing an aluminum or silver reflective layer (Lynam paragraph 160).
With respect to claim 13:	You does not specifically teach “electrodepositing the reflective material is performed by an electroforming process”.
However, Lynam teaches “electrodepositing the reflective material is performed by an electroforming process (paragraph 160).
.

Claims 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sejkora as applied to claim 11 above, and further in view of Urabe.
With respect to claim 15:	You in view of Sejkora teaches “The method of claim 11 (see above)”.
You does not teach “further comprising: forming a mold; embossing a light transmission main body using the mold; and separating the mold from the light transmission main body to form the light transmission layer having the plurality of protrusions on the base substrate”.
However, Urabe teaches “further comprising: forming a mold (the “stamper” from paragraph 71); embossing a light transmission main body using the mold (paragraph 71); and separating the mold from the light transmission main body to form the light transmission layer having the plurality of protrusions on the base substrate (paragraph 71)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the stamping method steps of Urabe to make the protrusions in the optical modulating device of You’s backlight due to the art recognized suitability of such a method for making protrusions (Urabe paragraph 71).

However, Urabe teaches “wherein embossing the light transmission main body comprises: embossing the light transmission main body using the mold, thereby forming a light transmission layer having a plurality of protrusions on a base substrate, and a plurality of recesses (paragraph 71)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the stamping method steps of Urabe to make the protrusions in the optical modulating device of You’s backlight due to the art recognized suitability of such a method for making protrusions (Urabe paragraph 71).
However, Sejkora teaches “a plurality of recesses (see Figs. 5, 7, 9), each of which on a side of one of the plurality of protrusions distal to the base substrate (see Figs. 5, 7, 9), configured to allow the light from the one or more light sources emitting sequentially through the respective one of the plurality of recesses (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical modulating device of Urabe by 
With respect to claim 19:	You in view of Sejkora teaches “The method of claim 11 (see above)”.
You does not teach “wherein forming the light transmission layer comprises forming the plurality of protrusions and the base substrate as an integral structure”.
However, Urabe teaches “wherein forming the light transmission layer comprises forming the plurality of protrusions and the base substrate as an integral structure (Fig. 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the backlight of You with the integral construction of Urabe due to the art recognized suitability of an integral construction to form an optical modulating device in a backlight module (You paragraph 71).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sejkora and Urabe as applied to claims 11 and 15 above, and further in view of Starkey et al. (US 2014/0098566 A1).
With respect to claim 16:	You in view of Sejkora and Urabe teaches “the method of claim 15 (see above)”.
You does not specifically teach “wherein forming the mold comprises: forming a replication master layer on a second base substrate, the replication master layer is formed to include a plurality of replication masters corresponding to the plurality of 
However, Starkey teaches “wherein forming the mold (300) comprises: forming a replication master layer on a second base substrate (paragraph 65), the replication master layer is formed to include a plurality of replication masters corresponding to the plurality of protrusions to be formed in the optical modulating device (368); forming a conductive surface on an exposed surface of the replication master layer and the second base substrate (electroplating; paragraph 65); forming a metal layer on the conductive surface (paragraph 65); and separating the metal layer from the replication master layer and the second base substrate, thereby forming the mold (“mother”; paragraph 65)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to form the mold used in making the optical modulating device of You’s backlight as taught by Starkey due to the art recognized utility of the mold forming technique taught by Starkey to make a tool for embossing the protrusions onto an optical modulating device (Starkey paragraph 65).



Allowable Subject Matter
Claims 1-3, 6-10 are allowed.
s 18, 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a back light module, comprising an optical modulating device having a light transmissive region and a light blocking region, and one or more light sources; wherein the optical modulating device comprises: a plurality of protrusions on the base substrate in the light transmissive region and configured to allow light, emitted from the one or more light sources and transmitted through the base substrate, emitting out of a protruding side of the optical modulating device; a plurality of recesses in the light transmissive region; and an insulating layer comprising a plurality of insulating blocks the respective one of the plurality of insulating blocks is at least partially in the respective one of the plurality of recesses and in direct contact with a top portion of the respective one of the plurality of protrusions and not in contact with the base substrate along with the other limitations of the claim.
You et al. (US 2016/0363708 A1), considered the closest prior art, teaches a backlight module comprising a light modulating device having a light transmissive region and a light blocking region, and one or more light sources.  You does not teach a plurality of recesses in the light transmissive region and consequently You’s insulating blocks (539) are not received in the recesses.

Claims 2-3, 6-10 inherit the subject matter from claim 1.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a method of fabricating a back light module comprising an optical modulating device having a light transmissive region and a light blocking region, comprising: the respective one of the plurality of insulating blocks being in the respective one of the plurality of recesses, configured to allow the light from the one or more light sources emitting sequentially from the respective one of the plurality of protrusions, through the respective one of the plurality of insulating blocks, and out of the protruding side of the optical modulating device along with the other limitations of the claim.
You et al. (US 2016/0363708 A1), considered the closest prior art, teaches a method of making a backlight module comprising a light modulating device having a light transmissive region and a light blocking region, and one or more light sources.  You does not teach a plurality of recesses in the light transmissive region and consequently You’s insulating blocks (539) are not received in the recesses.
Sejkora (US 2001/0040742 A1), another close prior art, teaches a method of making a light modulating device having a light transmissive region which comprises a plurality of recesses.  Sejkora does not teach placing insulating blocks within the recesses.
With respect to claim 21:	The prior art of record does not teach or reasonably suggest a method of fabricating a back light module comprising an optical modulating 
You et al. (US 2016/0363708 A1), considered the closest prior art, teaches a method of making a backlight module comprising a light modulating device having a light transmissive region and a light blocking region, and one or more light sources.  
Sejkora (US 2001/0040742 A1), another close prior art, teaches a method of making a light modulating device having a light transmissive region which comprises a plurality of recesses.  Sejkora does not teach placing insulating blocks within the recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        


/ELMITO BREVAL/Primary Examiner, Art Unit 2875